Lorain C.P. No. 04CR065248. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Lorain County. Upon consideration of the motions to withdraw as counsel of Michael C. Alberty and Carl J. Rose,
IT IS ORDERED by the court that the motions are granted.
IT IS FURTHER ORDERED, sua sponte, that the Ohio Public Defender is appointed to represent the appellant in this appeal, and that the time for filing appellant’s merit brief shall be calculated from the date of this entry.